                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

    DAWN MORRIS,                                         )
    on behalf of herself and all others                  )
    similarly situated,                                  )
                                                         )
                               Plaintiff,                )
                                                         )
    v.                                                   )            Case No. 18:CV-03219-SRB
                                                         )
    MOON RIDGE FOODS, LLC,                               )
                                                         )
    and                                                  )
                                                         )
    HERITAGE FOODS HOLDINGS, LLC,                        )
                                                         )
    and                                                  )
                                                         )
    VERO FOODS, LLC,                                     )
                                                         )
                                Defendants.              )

    FINAL ORDER APPROVING SETTLEMENT AGREEMENT PURSUANT TO FED. R.
                  CIV. P. 23 AND GRANTING RELATED RELIEF

          The Court has considered the Joint Motion for an Order: (1) preliminarily approving the

Settlement Agreement and Release (the “Settlement Agreement”)1 between Plaintiff Dawn

Morris (the “Plaintiff”), on behalf of herself and the Class (the “Class”), on the one hand, and

Defendants Heritage Foods Holdings, LLC (“Heritage”) and Vero Foods, LLC (“Vero” and

together with Heritage, the “Non-Moon Ridge Defendants”), by and through their respective

counsel of record, pursuant to Federal Rule of Civil Procedure 23; (2) approving the form and

manner of notice to the Class (the “Settlement Class Notice”); (3) scheduling a Final Fairness

Hearing for the final consideration and approval of the Settlement; and (4) finally Approving the



1
 Capitalized terms not otherwise defined in this Order shall have the meanings provided in the Joint Motion. Terms
not otherwise defined in the Joint Motion shall have the meanings given in the Settlement Agreement.



            Case 6:18-cv-03219-SRB Document 84 Filed 07/31/20 Page 1 of 3
Settlement (the “Joint Motion”). (Doc. #82.) The Plaintiffs, Non-Moon Ridge Defendants and

the Class will collectively be referred to herein as the “Parties.”

        The Court finds:

        A.       The Court entered an Order on May 13, 2020, granting preliminary approval of

the Settlement Agreement and approving the form and manner of notice of the Settlement

Agreement and the deadline for objections to be given to all Class members;

        B.       Due notice has been given to the Class of the proposed Settlement Agreement, the

right to object to the proposed Settlement Agreement and the right to appear in person or by

counsel at the fairness hearing; and no other and further notice is required and such notice is

deemed proper and sufficient under the circumstances;

        C.       There were no objections to the Settlement by members of the Class;

        D.       The Court held a fairness hearing on July 31, 2020, to consider final approval of

the Settlement Agreement;

        E.       All Class Members are bound by this Order and the terms of the Settlement

Agreement;

        F.       The terms of the Settlement Agreement are fair, reasonable and adequate under

Federal Rule of Civil Procedure 23 and the law of this Circuit;

        G.       The Settlement Agreement was negotiated at arm’s length and in good faith, is

fair, equitable and in the best interests of the Parties; and

        J.       Other good and sufficient cause exists for granting the relief requested in the

Joint Motion.

        IT IS HEREBY ORDERED THAT:

        1.       The Joint Motion (Doc. #82) is GRANTED and the Settlement Agreement,



                                                   2

             Case 6:18-cv-03219-SRB Document 84 Filed 07/31/20 Page 2 of 3
attached to the Joint Motion, is APPROVED pursuant to Federal Rule of Civil Procedure 23.

The Parties are authorized to implement and consummate the terms of the Settlement Agreement.

       2.       This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

       IT IS SO ORDERED.
                                                       /s/ Stephen R. Bough
                                                       STEPHEN R. BOUGH
                                                       UNITED STATES DISTRICT JUDGE

Dated: July 31, 2020




                                                  3

            Case 6:18-cv-03219-SRB Document 84 Filed 07/31/20 Page 3 of 3
